NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


STATE OF FLORIDA,                        )
                                         )
             Appellant/Cross-Appellee,   )
                                         )
v.                                       )      Case Nos. 2D17-2435
                                         )
JONATHAN FERNANDEZ,                      )
                                         )
             Appellee/Cross-Appellant.   )
                                         )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Lisa D. Campbell,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Appellant/Cross-Appellee.

Nicholas G. Matassini of The Matassini
Law Firm, P.A., Tampa, for Appellee/
Cross-Appellant.

PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SALARIO, JJ., Concur.